UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No.7 )* MDU Communications International, Inc. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) (CUSIP Number) October 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of5 pages CUSIP No.582828109 13G/A Page 2 of 5 pages 1. NAME OF REPORTING PERSONS Ronald D. Ordway 1868 Tucker Indl Rd. Tucker, GA, 30084 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) o (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States 5. SOLE VOTING POWER 904,110 NUMBER OF SHARES BENEFICIALLY 6. SHARED VOTING POWER 20,000 Video Display Corporation 30,100 Karen W. Ordway OWNED BY EACH REPORTING PERSON WITH: 7. SOLE DISPOSITIVE POWER 904,110 8. SHARED DISPOSITIVE POWER 20,000 Video Display Corporation 30,100 Karen W. Ordway 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 904,110Ronald D Ordway 20,000 Video Display Corp. 30,100 Karen W. Ordway CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.35% TYPE OF REPORTING PERSON IN Page 2 of5 pages Item 1. (a) Name of Issuer MDU Communications International, Inc. (b)Address of Issuer’s Principal Executive Offices 60-D Commerce Way Totowa, New Jersey 07512 Item 2. (a) Name of Person Filing Ronald D. Ordway (b) Address of Principal Business Office or, if none, Residence The principal Business Office of Ronald D. Ordway 1868 Tucker Indl Road, Tucker GA 30084 (c)Citizenship Citizenship of Ronald D. Ordway is: United States (d) Title of Class of Securities Common Stock, $0.01 par value (e) CUSIP Number Item 3. Not applicable. Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of the securities of the Issuer identified in Item 1. The information required by Item 4(a) - (c) is set forth in Rows 5 through 11 on the cover page for the Reporting Person hereto and is incorporated herein by reference. Page3 of5 pages Item 5. Ownership of Five Percent or Less of a Class. Filing to report current ownership no longer exceeds 5% of class. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item 8. Identification and Classification of Members of the Group Not Applicable. Item 9. Notice of Dissolution of Group Not Applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the Issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page4 of5 pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date October 31, 2011 /s/ Ronald D. Ordway Ronald D. Ordway Page5 of5 pages
